 Case 2:19-cv-08612-PSG-JC Document 138-1 Filed 06/22/20 Page 1 of 4 Page ID #:2554




1    Ryan H. Weinstein (Bar No. 240405)                       Benjamin J. Razi (admitted pro hac vice)
      rweinstein@cov.com                                      brazi@cov.com
2
     COVINGTON & BURLING LLP                                  Andrew Soukup (admitted pro hac vice)
3    1999 Avenue of the Stars, Suite 3500                     asoukup@cov.com
     Los Angeles, California 90067-4643                       Steven Winkelman (admitted pro hac vice)
4
     Telephone: + 1 (424) 332-4800                            swinkelman@cov.com
5    Facsimile: + 1 (424) 332-4749                            COVINGTON & BURLING LLP
                                                              One CityCenter, 850 Tenth Street, NW
6
                                                              Washington, DC 20001-4956
7                                                             Telephone: + 1 (202) 662-6000
8
     Attorneys for Plaintiff / Counter-Defendant
9    RELMAN COLFAX PLLC
10
                                 UNITED STATES DISTRICT COURT
11
                         FOR THE CENTRAL DISTRICT OF CALIFORNIA
12
                                           WESTERN DIVISION
13
14
     RELMAN COLFAX PLLC,                                        Case No. 2:19-cv-08612-PSG-JC
15
            Plaintiff,                                          DISCOVERY MATTER
16
17          v.                                                  DECLARATION OF STEVEN J.
18                                                              WINKELMAN IN SUPPORT OF
     FAIR HOUSING COUNCIL OF SAN                                RELMAN COLFAX PLLC’S
19   FERNANDO VALLEY AND MEI LING,                              STATUS REPORT REGARDING
20                                                              MEI LING’S NON-COMPLIANCE
          Defendants.                                           WITH JUNE 16 ORDER
21   MEI LING,
22
            Counter-Claimant,
23
24          v.

25   RELMAN COLFAX PLLC,
26
            Counter-Defendant.
27
28

      DECLARATION OF STEVEN J. WINKELMAN IN SUPPORT OF RELMAN COLFAX PLLC’S STATUS REPORT REGARDING MEI LING’S
                                        NON-COMPLIANCE WITH JUNE 16 ORDER
 Case 2:19-cv-08612-PSG-JC Document 138-1 Filed 06/22/20 Page 2 of 4 Page ID #:2555




1                         DECLARATION OF STEVEN J. WINKELMAN
2           I, Steven J. Winkelman, declare:
3           1.     I am an associate at Covington & Burling LLP, which represents Plaintiff
4    Relman Colfax PLLC (the “Relman Firm”) in this action. This declaration is offered in
5    support of the Relman Firm’s status report regarding discovery against Mei Ling. I make
6    this declaration based on my personal, firsthand knowledge and, if called and sworn as a
7    witness, I could and would testify competently thereto.
8           2.     On June 16, 2020, the Honorable Jacqueline Chooljian, United States
9    Magistrate Judge held a telephonic hearing on the Relman Firm’s Motion for Sanctions
10   and Entry of Default Judgment Against Mei Ling (the “Sanctions Motion”). During the
11   hearing, Judge Chooljian deferred ruling on the Relman Firm’s Sanctions Motion and
12   ordered the Relman Firm “to email and to deliver to Mei Ling today, copies of: (a) Rule
13   26(a)(1) of the Federal Rules of Civil Procedure (relating to initial disclosure obligations);
14   (b) Plaintiff’s First Set of Interrogatories to Mei Ling (“Ling Interrogatories”); and (c)
15   Plaintiff’s First Set of Requests for Production Directed to Mei Ling (“Ling Document
16   Requests”).” ECF No. 133. The Court also ordered Ms. Ling “to produce to Plaintiff’s
17   Counsel by email and mail, by not later than Friday, June 19, 2020: (a) her initial
18   disclosures; (b) her responses to the Ling Interrogatories and the Ling Document Requests,
19   without objection, as such objections have been waived; and (c) all documents in her
20   possession, custody or control responsive to the Ling Document Requests.” ECF No. 133.
21   During the hearing, Ms. Ling said that she has “some important things on a flash drive.”
22   Attached as Exhibit 1 is a true and correct copy of an excerpt of the transcript of the June
23   16, 2020 hearing.
24          3.     Pursuant to the Magistrate Judge’s June 16 order, the Relman Firm sent to
25   Ms. Ling the Relman Firm’s First Set of Requests for Production, the Relman Firm’s First
26   Set of Interrogatories, and an excerpt of Federal Rule of Civil Procedure 26(a)(1) by courier
27   to 6750 Whitsett Avenue, #310, North Hollywood, CA 91606, and by email at
28   mei.ling818@yahoo.com. Attached as Exhibit 2 is a true and correct copy my June 16
                                                          1
       DECLARATION OF STEVEN J. WINKELMAN IN SUPPORT OF RELMAN COLFAX PLLC’S STATUS REPORT REGARDING MEI LING’S
                                         NON-COMPLIANCE WITH JUNE 16 ORDER
 Case 2:19-cv-08612-PSG-JC Document 138-1 Filed 06/22/20 Page 3 of 4 Page ID #:2556



1    cover letter to Ms. Ling. Attached as Exhibit 3 is a true and correct copy of my June 16
2    email to Ms. Ling. Attached as Exhibit 4 is a true and correct copy of an email from First
3    Legal Court & Process confirming delivery to Ms. Ling’s address on June 16 at 5:55 p.m.
4    PT. Attached as Exhibit 5 is a true and correct copy of a photograph taken by First Legal
5    Court & Process, which shows the June 16 package clipped to the door of Ms. Ling’s
6    apartment.
7           4.     On June 18, 2020, Ms. Ling called me to discuss this matter. During that call,
8    Ms. Ling stated that she did not receive on June 16 the Relman Firm’s First Set of Requests
9    for Production, the Relman Firm’s First Set of Interrogatories, or the excerpt of Federal
10   Rule of Civil Procedure 26(a)(1). I informed Ms. Ling that these documents were delivered
11   to Ms. Ling by courier and email. Ms. Ling acknowledged that someone was checking her
12   email for her, but was unwilling or unable to say whether that person could confirm receipt
13   of my June 16 email. Ms. Ling also indicated that she intended to file an ex parte
14   application for an extension of time to respond to the Relman Firm’s discovery requests. I
15   stated several times that the Relman Firm would not agree to an extension of time given
16   the June 22 discovery cutoff.
17          5.     On June 18, 2020, I copied Ms. Ling on an email I sent to Judge Gutierrez’s
18   and Judge Chooljian’s courtroom deputy clerks. This email confirmed delivery of the
19   Relman Firm’s discovery requests and an excerpt of Rule 26(a)(1) to Ms. Ling pursuant to
20   Judge Chooljian’s June 16 order. The Relman Firm’s discovery requests were included in
21   an attachment to this email. Attached as Exhibit 6 is a true and correct copy of my June
22   18 email.
23          6.     On June 19, 2020, Ms. Ling did not produce initial disclosures, responses to
24   the Ling Interrogatories and Ling Documents Requests, or any documents. Instead,
25   Ms. Ling submitted an ex parte application requesting an extension of the discovery cutoff.
26   The Relman Firm has opposed this motion. As of the filing of this declaration, the Court
27   has not ruled on Ms. Ling’s ex parte application. Attached as Exhibit 7 is a true and correct
28   copy of Ms. Ling’s ex parte application.
                                                          2
       DECLARATION OF STEVEN J. WINKELMAN IN SUPPORT OF RELMAN COLFAX PLLC’S STATUS REPORT REGARDING MEI LING’S
                                         NON-COMPLIANCE WITH JUNE 16 ORDER
 Case 2:19-cv-08612-PSG-JC Document 138-1 Filed 06/22/20 Page 4 of 4 Page ID #:2557



1           7.     On June 20, 2020, Ms. Ling sent an email to the Relman Firm’s counsel and
2    others. Attached as Exhibit 8 is a true and correct copy of Ms. Ling’s June 20 email.
3           8.     On June 22, 2020, I emailed Ms. Ling and asked her to consent to a mutual
4    dismissal of the claims asserted by the Relman Firm and Ms. Ling against each other and
5    the entry of a consent judgment awarding the Relman Firm the same relief that the Relman
6    Firm has asked the court to enter in Paragraph 3 of the proposed order that appears at ECF
7    118-22. As of the filing of this declaration, Ms. Ling has not responded to this email.
8           I declare under penalty of perjury that the foregoing is true and correct.
9           Executed on June 22, 2020, in Alexandria, Virginia.
10
11
12                                                                STEVEN J. WINKELMAN
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                          3
       DECLARATION OF STEVEN J. WINKELMAN IN SUPPORT OF RELMAN COLFAX PLLC’S STATUS REPORT REGARDING MEI LING’S
                                         NON-COMPLIANCE WITH JUNE 16 ORDER
